 UNIVERSITY OF CHICAGOThe University of Chicago.andRegina'^Starzl..Case.13-CA-2244727 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 8 August 1984 Administrative Law JudgeDonald R. Holley issued the attached decision. TheGeneral Counsel, the Charging Party, and the Re-spondent filed exceptions and supporting briefs,and the General Counsel filed an answering briefto the Respondent's exceptions.The -Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IThe ChargingPartyhas requested oral argumentThe request isdenied as the record,exceptions,and briefs adequately present the issuesand the positions of the parties2The ChargingParty contendsthatthe judge's interpretation of theevidence and his credibility findingsshowbias andprejudiceagainst theChargingPartyUponcareful examinationof thejudge's decision and theentire record,we are satisfied that the contentionsof the Charging Partyin this regard are without meritThe General Counsel and the ChargingParty haveexcepted to someof the judge's credibilityfindings.The Board's establishedpolicyis not tooverrule an administrative law judge'scredibilityresolutions unless theclear preponderanceof all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F.2d 362(3d Cir 1951) We have carefullyexaminedthe record andfind no basis for reversing the findingsThe judge'sdecision contains the following errors In fn 4 he statesthatElinorNajitawas an accredited guidance counselorThe recorddoes not support this finding In sec III,B he statesthatthe Respondent'sprincipal,Feldman,placed a letter in employeeLynnJaffe's personnelfileWhile therecordindicates that Feldman placed a letter in the per-sonnel file of an employeeotherthanthe Charging Party, thereisno in-dication in the recordof theidentityof the employeeinvolved In secIII,E,1,he inadvertently referredto Jewel Thomasas "Jewel Jones "DECISIONSTATEMENT OF THE CASE'DONALD R. HOLLEY, Administrative Law Judge. Onan originalcharge filed by Regina Starzl (the ChargingParty and/or Starzl) on August 5, 1982, the Regional Di-rector for Region 13 of the National Labor RelationsBoard (the Board) issued a complaint on May 31, 1983,which alleges,inter alia, that the University of Chicago(Respondent) violated Section 8(a)(1) of the NationalLaborRelationsAct (the Act), by transferring StarzliThe joint motion to correct transcript filed by the General Counseland the ChargingParty,which is unopposed,is granted379from a guidance counselor position in, the lower schoolof the University of Chicago Laboratory School to aguidance counselor position in the high school of saidLaboratory School because she had engaged in protectedconcerted activities.By timely answer, Respondentdenied it had engaged in the unfair labor practices setforth in the complaint.The case was heard in Chicago, Illinois, on October 27and 28 and November 14, 1983. All parties appeared aridwere afforded an opportunity to participate fully. On theentire record, the briefs filed by the parties, and from myobservation of the demeanor of the witnesses during thehearing, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent,an Illinoisnot-for-profit corporation, withan office and place of business in Chicago, Illinois, is en-gaged in the operation of a private nonprofit educationalinstitution.During the calendar year ending December31, 1982,itsgross revenues available ' for operating ex-penses exceeded $1 million and, during the same period,itpurchased from suppliers located outside the State ofIllinois goods valued in excess of $50,000. It is admitted,and Ifind,thatRespondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that the Faculty Associationof the University of Chicago Laboratory Schools, Local2063,American Federation of Teachers, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe institution involved in this proceeding is the Uni-versity of Chicago Laboratory School (Lab School), aunitof the University of Chicago, which is located in aquadrangle of contiguous buildings on the universitycampus at 1362 East 29th Street, Chicago, Illinois. Ap-proximately 1475 students are enrolled in the Lab Schoolin classes ranging from the nursery school level throughgrade 12Applicants seeking admission to the LabSchool are carefully screened as the school seeks to giveits students a superior education to enable them to suc-ceed when they subsequently attend college. Administra-tively, the school is divided into four parts: a nurseryschool; a lower school (kindergarten through grade 5); amiddle school (grades 6 through 8); and a high school(grades 9 through 12).2 The Lab School is administeredby a director and three principals-one for the nurseryand lower school, one for the middle school, and a thirdfor the high school.2The faculties of the school are divided into four groups, i e , faculty I(nursery),faculty II (lower school),faculty III (middle school), and fac-ulty IV (high school)274 NLRB No. 61 380DECISIONSOF NATIONALLABOR,RELATIONS BOARDSince 1980, the director of the Lab School has beenJames Van Amburg. When Van Amburg appeared as awitness, he testified that, when he was originally inter-viewed for the position, the individuals and groups withwhom he spoke expressed a number of concerns with theoperation of the Lab School and a desire for certainchanges. Among the issues emphasized was a dissatisfac-tion with the way the Lab School had been dealing withchildrenwho exhibited learning and behavioral prob-lems-a dissatisfaction which arose from a perception onthe part of parents that the Lab School was not placingsufficient emphasis upon learning problems, and was, in-stead, too readily referring children with problems to ex-pensive outside therapists.On May 4, 1981, near the end of his first year as direc-tor of the Lab School, Van Amburg gave a "State of theSchoolsMessage" to the members of the Lab School'sParents Association. A copy of the speech was placed inthe record as Respondent's Exhibit 15. In the speech heannounced that Alan Feldman, then head of the lowerschoolatPhiladelphia'sFriendsSelectAcademics,would be the new principal of the lower school at theLab School the following year and he announced thatJennifer Gates had been hired as a reading coordinator.During the 1981-1982 school year, Feldman's firstyear in the lower school, there were approximately 155persons on the Lab School faculty. Approximately 700of the students enrolled in the Lab School in the schoolyear under discussion were enrolled in the lower school,i.e.,kindergarten through the fifth grade. During thatyear,Feldman supervisedsome25 teachers and 20-25special area teachersand assistantteachers assigned tothe lower school and Starzl, the sole guidance counselorfor the lower school The faculty members were repre-sented by the Faculty Association. Article VII, section a,and article VII, section c, of the then subsisting collec-tive-bargaining agreement between the Lab School andthe Union afforded members of the faculty certain con-tractual rights regarding the academic freedom and fac-ulty participation in matters which affected their wages,hours, and working conditions 33Those sections of the agreement,which were placed in the record asG C Exh 2(a), provideARTICLE VIIWORKING CONDITIONSA Academic FreedomIIt is the intent of the parties to assure that teachers enjoy aca-demic freedom in the Schools Academic freedom shall mean thatteachers are free to present instructional materials which are perti-nent to the subject and level taught,within the outlines of appropri-ate course content and within the planned instructional program, asdetermined by normal instructional and/or administrative proceduresand as finally approved by the administration of the Schools Aca-demic freedom shall also mean that teachers shall be entitled to free-dom of discussion within the classroom on all matters which are rel-evant to the subject matter under study and within their areas ofprofessional competence, assuming that all facts concerning contro-versial issues shall be presented in a scholarly and objective manner,and assuming that all discussion shall be maintained within the out-lines of appropriate course content, be pedagogically justifiable, andbe subject to standards of good taste2 It is the intent of the parties that this section shall not apply toroutine differences of opinion or disagreements among the faculty orbetween the faculty and the administration regarding curriculum,methodolgy, selection of materials, or conduct of classroom teach-At the outset of the 1981-1982 school year, Feldmannotified the faculty of the lower school that he was insti-tuting several changes in the operation of the lowerschool The changes included (1) a requirement that fac-ultymembers of the lower school, including the faculty11members, remain available for mandatory meetingsuntil 5 p.m each Tuesday; (2) an indication that gradelevel chairpersons, acting with Feldman, would prepareagendas for the Tuesday meetings; (3) a requirement thatthe teachers remain at the school until 4 p.m eachschool day to assure that their students reached theirschool buses safely; (4) the establishment of a new admis-sions procedure; (5) a reduction of the library staff; (6)the formation of a four-member child study group whichwas to consider possible remedies for children in thelower school who were experiencing learning or emo-tional problems, (7) the alteration of the method of han-dling children with reading problems; and (8) a require-ment that teachers obtain the principal's permission touse substitutes for absent assistant teachers.The record reveals that the faculty II group (facultyserving kindergarten through the grade 5) vigorously op-posed the above-described changes instituted by Feldmanfor two reasons, i.e., the changes were made before theywere discussed with the faculty as required by the col-lective-bargaining agreement, and they were felt to be anunwise departure from the manner in which such mattershad been handled in prior years. Consequently, on Octo-ber 2, 1981, the executive board of the faculty associa-tion filed five grievances protesting: (1) The new routinefor dismissing students after school, (2) the creation of anew admissions committee; (3) reorganization of facultymeetings for the lower school; (4) the change in librarystaffing; and (5) a requirement that teachers obtain theprincipal's permission to use substitutes for absentassist-ant teachers. The thrust of the grievances was that thechanges had been instituted without adequate facultyparticipation and thus violated article VII, section C, ofthe collective-bargaining agreement.Several of the changes instituted by Feldman at thecommencement of the 1981-1982 school year affectedStarzl directly, i.e., the Tuesday meeting requirement,mg, and shall not apply to criticisms and critical analysis resultingfrom the normal evaluation of classroom teaching performance, butshall be utilized only to process claims that academic freedom, as de-fined in paragraph I above, has been clearly and positively breachedby some specific, definite act or order ofthe administration of theSchoolsC Faculty ParticipationIn recognition of the heritage, traditions, and uniqueness of theLaboratory Schools, continuing faculty participation will obtain inthe following areasIDevelopment and planning of curriculum and program2 Selection of teaching materials3Determination of instructional assignments4 Studentadmissions and re-admissions5Student placement6Appointment of department chairpersons and grade level chair-persons7Formulation and re-allocation of a department and grade levelbudgets8Allocation of secretarial services and office facilities9Assignment to Little FacultiesAll recommended actions in these areas shall be considered by theappropriate administrators and faculty groups UNIVERSITY OF CHICAGOthe change in the admissions committee, and the creationof a child study group which was to serve the entirelower school. Apparently, prior to the 1981-1982 schoolyear, class instruction in the lower school stopped atnoon and the faculty decided among themselves whetherthey would conduct faculty meetings, engage in prepara-tion, or engage in other activities related to their work.Feldman changed the situation by requiring that facultymembers remain available for meetings until 5 p m. onTuesdays and he indicated the agenda for such meetingswas to be prepared in advance by a representative fromeach grade group and himself, the principalWhile therecord fails to reveal how admissions were handled priorto the 1981-1982 school year, Starzl indicated, duringher testimony, that Feldman's creation of anadmissionscommittee (composed of the principal, one representativefrom each grade, the assistant to the principal whoserved as the admissions secretary, and the lower schoolguidance counselor) restricted the participation all teach-ers had previously enjoyed with respect to participationinadmissionsFinally, the creation of a child studygroup (composed of the principal, the principal's assist-ant, the reading coordinator (Gates), and the guidancecounselor (Starzl)) affected Starzl most of all. Thus, therecord reveals that, while a similar child study groupwas utilized to consider problems experienced by firstgrade students during the 2 school years immediatelypreceding the 1981-1982 school year, the guidancecounselor(s) for the lower school had virtually completecontrol over the handling of students in the lower schoolwho were experiencing learning or emotional problemsprior to the 1981-1982 school year. Under the plan insti-tuted by Feldman, the four members of the group wereto each act as a liaison to the teachers of specific gradegroups. He assigned Starzl as the liaison for the kinder-garten, second and fifth grades, Elinor Najita (his assist-ant) as liaison for the third grade, himself as liaison forfourth grade, and Gates as liaison for the first grade.During his testimony, Feldman explained that the childstudy group was formulated with the thought that aninterdisciplinary approach would be taken and the teamwould attempt to determine whether students whowhere experiencing difficulty in class had learning prob-lems or whether their problems were emotional.4 Afterthe nature of the problem was ascertained, the group wasto determine how to remedy the problem.B. Starzl's Posture in the Lower School and HerReaction to Feldman's ChangesRegina Starzl was hired by Respondent as a guidancecounselorin itslower school in 1970. She possesses abachelor's degree in elementary education,amaster'sdegree in elementary school guidance and counseling,and has completed some 60 additional semester hours ofgraduatework in courses relating to early childhoodeducation, counseling, and psychology. Upon her hiring,4The record reveals that each member of the childstudy group waseminently qualified to serve on the group Gates and Feldman had ob-tained considerable experience in application of an interdisciplinary ap-proach to the problems of students in their previousemployment andNarita and Starzl were both accredited guidance counselors381she automatically became a member of the guidance de-partment of the lower school which provides guidanceand counselingservices for the entire lower school Priorto the fall of 1982, Starzl's experience at the Lab Schoolwas almost exclusively in the lower school, the exceptionbeing 2 years during which she worked in both thelower and middle schools with fifth and sixth grade stu-dents.5As a lower school counselor she consulted withteachers who were experiencing problems with students;observed students; studied records, held conferences withparents, usually at the referral of a teacher; and made ar-rangements for outside services which included psycho-logical evaluations, psychiatric consultations, diagnosticwork, student therapy, and family counseling. When shewas responsible for older students, she also offered indi-vidual and group counseling. In 1973, she became asenior teacher, a status essentially equivalent to academictenure.As a result, she cannot be terminated except forincompetence.In late October, Starzl and seven other lower schoolfaculty members met and thereafter sent a memo, whicheach signed, to the other members of faculty II which in-vited them to attend a meeting on November 6 for thepurposeofdiscussingunresolved issues includingchanges in the dismissal and admissions procedure andthe preplanned agendas for Tuesday meetings. Thereaf-ter, the faculty II group met on November 6 and 10.During such meetings, various members of the facultyvoiced their objections to the various changes institutedby Feldman, who also attended the meetings. Starzl re-calls she made some remarks concerning her caseload attheNovember 6 meeting, but indicated she took nomeaningful part in the November 10 meeting.At the conclusion of the November 10 faculty II meet-ing, a further meeting was scheduled for November 16.Starzl had an appointmentwhichshe claims preventedher from attending the November 16 meeting. To placeher views before the faculty she prepared and placed inthe mailboxes of teachers (but not the box of the princi-pal), a memo which stated (G.C. Exh 6):6TO: My colleagues of Little Faculty IIFROM: ReginaBecause of a previously scheduled (and re-sched-uled) parent conference, I will miss most, if not all,of today'smeeting. I would like to share mythoughts with you, as follows-As a counselor who has worked closely with ourFaculty-special area as well as classroom teach-ers-for many years, and who has the highest re-spect for their professionalism, I would like to pro-pose that:1.Our new administrators-Van Amburg, Feld-man (and Gates")-take this year to get to knowour faculty and their programs WELL, individuallyand collectively, and6 Starzl was on leave of absence during the 1978-1979 and 1979-1980school years6 Starzl's memo is set forth in its entirety as it is actually the corner-stone of the General Counsel's case 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDIN THE MEANTIME2.Therebe proclaimed a moratorium on RE-QUIRED meetings during this year except:Little Faculty Monthlymeetings;Grade Level Meetings AS SCHEDULED BYGRADE LEVEL TEACHERS;A Monthly Principal'sMeeting,ifhe so de-sires.Allothermeetings initiated and offered byanyone should invite voluntary attendance and par-ticipation.This response is prompted by my sense that manda-tory meetings and required putting in of hours forso-called"professional development"on Tuesdaysnot only implies broad and general criticism andweakness,but treats teachers in a way UNLIKEthat accorded even our youngest students. We EN-COURAGEour students to develop themselves IN-DIVIDUALLY;we do not force them or provideexactly the same curriculum or teaching approachfor everyone.We respect their individuality,inter-ests, and talents.We trust them to respond and togrow in a facilitative learning environment.Wemake it possible.Should we do less for our teachers?Ihave found our teachers WITHOUT EXCEP-TIONover the years willing to spend(up to) longhours with me, early and late,during their lunchand special-area class times, occasionally at night oron weekends,discussing and planning for the spe-cialguidance needs of individual children. PRO-FESSIONAL INTEREST AND DEDICATIONIS THERE.Itmust be acknowledged,appreciated,respected,and nurtured; it cannot be mandated orcoerced in unsuitable and probably unproductivestructures.I submit as a small example the responseof 22 teachers within the last month to my invita-tion to participate in a series of small-group discus-sions relevant to their professionalism.This at atimewhen they are unquestionably"over-mee-tinged."Iwould gladly discuss with administrators or par-entswhy our teachersneed extra time,not lesstime,for deliberation and planning and for self-chosen professional development experiences.Uniformity-for-uniformity-sake is foreign to thequality image and tradition of the LaboratorySchools and, I believe,offers no enhancement of ex-isting practices and philosophy. Similarly,a readingprogram plan which insists that all 500 children beserved by 3 reading teachers when perhaps 50 chil-dren will face failure in these Schools unless theyreceiveveryspecial(perhapsmassive)remedialhelp, does not appear to recognize important differ-ences or priorities in needs. It disregards the evi-dence of thepast and calls into question classroomteachers'abilities to meet the needs of the quick andgifted, the majority of our students. Additional re-sources made available to teachers,rather than man-dated new structures,would likely be welcomed.Let us consider PRIVATELY AND INDIVID-UALLY, then:1.What would constitute professional develop-ment for me?2. In what ways may I seek and find professionaldevelopment?3.How may I present evidence of professionaldevelopment to doubting or evaluating administra-tors,on at least an annual basis(as I believe waspast practice with the update sheet that was circu-lated,not pushed,for our personnel files)?Recurring thoughts:Never underestimate the intelligence, integrity,creativity and dedication of our Faculty.Most likely our teachers were gifted children andare gifted teachers.Our teachers need respect, au-tonomy, trust,support,reasonable teaching loadsand schedules,and some unscheduled time in orderto uphold andmaintainthe traditional quality of theLaboratory Schools.Most of our teachers havebeen an integral part of that quality for many years.Our administratorsmust LISTEN to us, LOOK atus, LEARN about us, before they can LEAD us.Although Starzl did not send Feldman or VanAmburg a copy of her November 16 memo, members ofthe faculty gave the adminstrators copies of the docu-ment.With regard to the memorandum,Van Amburgtestified (Tr. 425):[i]n all of my time in education I had never quiteseen something in that tone . . . . this was at a timewe had a new principal probably two months andalready it was a personal attack on a new principal.I remember thinking it was demeaning to the read-ing coordinator[Gates]at that point and I remem-ber being very frustrated. . . .Feldman testified that in addition to being disturbed be-cause Starzl had suggested,in effect,that he not take anyactions during his first year as a principal,that he feltStarzl displayed contempt for Gates in the document. Inthis respect, he testified:The letter was very upsetting to me. The wholepurpose of the child study group was to form aninterdisciplinary team,which would be the principalworking with the counselor, with Regina Starzl andJenniferGates bringing different points of view tobear on problems with children.In this letter I sawRegina Starzl undermining her relationship withme, undermining her relations with Jennifer Gates,and I suppose underminingher relationship with hercolleagues as well. But I saw the letter as beingverydestructive.Feldman further indicated during his testimony that hisconcern was not with the substance of what Starzl hadwritten but rather was with the fact that she had chosena form which was divisive and which would inhibitrather than promote discussion of the issues involved. Heindicated(Tr. 544): UNIVERSITY 'OF CHICAGO[T]he whole process of the meeting is so that peoplewith different points of view can get together, dis-cuss their differences and come to some commonpoint of view. In my own thinking, the idea of writ-ing a memorandum to the colleagues inhibited theprocess of people discussing things so that opengive and take where some kind of concessions canbe reached. It's more like a position paper and tendsto interfere with that process.On November 17, Feldman called Starzl to his officeto discuss her November 16 memorandum Starzl's testi-mony, which was not challenged by Feldman, reveals hiscomments were as follows. He told her that he was dis-appointed, that he thought it was disloyal to him, andthat it possibly might undermine his relationships andaffect her relationships with the teachers He emphasizedhe felt the memo was "extremely cruel" to Gates in re-ferring to her role in the school as unclear. Starzl re-sponded that the memo was meant to carry forward theprior discussions and be supportive of teachers at a meet-ing she could not attend. Feldman said he thought sheshould have been able to attend, and that she was exag-gerating the extent of her work He then said he thoughtshe had trouble getting along with reading teachers.When Starzl denied this and cited good relationshipswith at least four prior reading teachers, he accused herof not having a good relationship with a reading teachercalled TerriWood. Starzl informed him she had neverworked with Wood but had met her when she attemptedto get her children admitted to the Lab School He thensaid he felt she had been very active in faculty politics.She asked him what he meant and he said, "signing thatmemo that went out to the teachers inviting them to ameeting." He again said she was exaggerating her work,making the job gargantuan, and stated that he wondered"if in some convoluted way" she wanted to work in an-other school.7Feldman then asked if she did not want a lower schoolprincipal.When she responded that she did, he said thatperhaps she did not want him She answered that shewas delighted when he decided to come and thought hewas very suited for the school. He then stated he heardthat counselors were doing administrative things in thelower school the previous year. She claimed they hadnot.The meeting ended with Feldman telling her tomake arrangements to meet with him and follow up onthe discussion.On November 18, Feldman prepared and delivered toStarzl a letter in which he documented his reaction toher November 16 memo and set forth what he expectedfrom Starzl during the school year. The body of theletter,General Counsel's Exhibit 8, states-Your memorandum to Faculty II which you distrib-uted on Monday has brought to head some verycritical issues.Our lengthy conversation yesterdayhelped to focus many of these issues for me.'During the discussion, Starz] claims that, at some point, Feldman in-dicated he had read a letter she had sent to Van Amburg at the close ofthe previous school year expressing her "intense interest" in remaining aguidance counselor in the lower school See G C Exh 7383Before I review theissuesraised, I want to summa-rize my reaction to your memorandum-1.Your reference to Jennifer Gates in the memo-randum, "Van Amburg, Feldman (and Gates?)" wasat bestunkind. Your questions about Jennifer's roleare best handled in a more direct constructive way.2. I question the timing of your memorandum. Inpresenting the memorandum rightbefore afacultymeeting which you did not attend, I wonder if youhave contributed (as you might have under othercircumstances) to our faculty discussion.3.Iquestion the tone of your memorandum.Your proposal that I as principal refrain from cer-tainactions during my first year "to get to knowour Faculty and their programs WELL" reflectslittleunderstanding on your part of the role of aprincipal, new or old. You appear to be uncomfort-able with what you describe as my "broad and gen-eral criticism"; I hope you are able to acknowledge,asmost of our colleagues have, that there are im-portant issues in our Lower School that need to beaddressed4.You have explained to me that your intentionin the memorandum was to be supportive of thefaculty. If being supportive is your goal, why didyou choose to raise the issue of whether others, pre-sumable Van Amburg and/or Feldman, are support-ive? I fear the effect of your memorandum may bemore divisive (of faculty vs faculty as well as facul-ty vs. administration) than supportive5.Your reference to our plans for workshopsduring the year gives little credit to the faculty whohave suggested the topics and planned the time.Your characterization of the reading program is in-accurate. I understand your interest as counselor inboth of these vitalareas,but question why you havenot chosen to ask questions and learn about theseprograms earlier.Let me share with you some of my perceptions ofthe role of the counselor in the Lower School.First,while the role of counseloris an unusual onein a Lower School, it is clearly highly valued at theLaboratory Schools by faculty and myself Second,the counselor's work with parents is especially sen-sitive and needs to be done with the full confidenceof the principal. Third, like the role of the principal,the role of counselor is a very special one, differentin responsibility from other roles within the school.In particular, it is central to your role that youmaintainpositiveworking relationshipswithallyour colleagues; your involvement in the politics ofthe faculty must be in ways that your colleaguesperceive as supportive and helpful. As a principal, Iknow that this is not an easy feat, but it is essentialthat you understand that it is inconsistent with yourrole to involve yourself in the divisive aspects ofthe faculty politicsSpecifically, my expectations include: 384DECISIONS OF NATIONAL -LABOR RELATIONS BOARD1.That you cooperate with me to develop a clearunderstanding of your work with faculty and par-ents.This will include our reaching an agreementon the priorities for use of your time, developingsome guidelines for the faculty's use of the counsel-or, and your discussing with me in advance all re-ferrals.2.That you develop a working relationship withJenniferGates, our reading coordinator, that ac-knowledges her competencies.That you and I develop a working relationshipthat is based on respect, is able to handle disagree-ment constructively, and shows an understanding ofmy role as principal.The underlying issue that we need to continue toaddress is our ability to work with each other pro-ductively. I am satisfied that yesterday's conversa-tion was at least a beginning. I look forward to con-tinuing these urgent discussions in the coming daysIt is undisputed that Van Amburg read the letter beforeitwas given to Starzl and approved its contents.The record reveals that Starzl's reaction upon hearingFeldman's November 17 remarks and upon reading theletter he sent her the following day was as pronounced,ifnotmore so, than the reaction Feldman and VanAmburg experienced when they read her November 16memo Thus, on November 24, Starzl again met withFeldman in the latter's office where she asked if he hadthreatened to transfer her on November 17 apd whetherhe had made certain other specific remarks. Feldman re-fused to answer her questions and informed her his No-vember 18 letter expressed his feelings and position. Sub-sequently, onDecember 3, Starzl met with Feldmanagainand asked him whether the November 18 letterhad been placed in her personnel file. When Feldman in-dicated it had been put in her file, she requested that heremove it, observing that with the letter hanging overher head, it would be difficult for her to talk to him. Heindicated he would discuss the matter with Van Amburg.The following day, Feldman notified Starzl the letterwould remain in her file for the time being; that shecould discuss it with Van Amburg if she wanted to orshe could, pursuant to the bargaining agreement, write aletter stating her views which would also be placed inher personnel file. Starzl indicated she had no desire totake either course of action.While Starzl could have filed a grievance protestingFeldman's actions, she chose instead to show Feldman'sNovember 17 letter to other members of the faculty inattempt to gain their support. She indicated she discussedthe letter and the situation with the department chairper-son,Hoganson, the former union president, Mary Biblo,and Phillip Montag, a member of the executive board ofthe association.Inmid-December, Feldman learned that Starzl hadasked that she be included in the agenda for a JanuaryfacultyIImeeting.As Starzl had not indicated her topic,Feldman called her to his office and informed her he didnot want her to speak at themeetingif her commentswere going to be divisive 8 Starzl explained she merelyintended to inform the faculty that while she had beenbusy, she could handle their counseling problems andthey should feel free to consult her when they neededher services-she later spoke at the meeting and Feld-man informed her later that her presentation had beenconstructiveOn March 1, 1982, Feldman once again expressed hisdissatisfactionwith Starzl's practice of documentation ofher views for presentation at meetings which she couldnot attend.On that occasion, she prepared a memowhich was injected at an admissions committee meetingwhich Starzl did not attend. Feldman subsequently in-formed her the meeting had been difficult because her in-formation was presented in such fashion.At some time prior to March 9, 1982, Feldman placeda letter in another teacher's personnel file (Lynn Jaffe).During a little faculty II meeting held on the above date,the faculty members attending the meeting openly andvigorously protested his developing policy of placing let-ters in the personnel files of faculty members. AccordingtoFeldman, approximately 50 percent of the facultymembers attending the meeting made comments express-ing their dissatisfaction with the fact that he had placedletters in the personnel files of teachers. One teachercommented: "This is like Nazi Germany. We can't barkback." During the meeting, Starzlagainvoiced her dis-pleasure with the fact that Feldman had placed a letterinher file back in November. Approximately a weeklater,Feldman removed the letters from Starzl's andJaffe's personnel files and notified the faculty he had re-moved them.On April 9, 1982, Starzl was notified her contract wasto be renewed. By letter dated April 15, she accepted thenew contract.On April 29, the little faculty II group met to discusstheadministration'sannouncement that kindergartenteacher Lynn Jaffe had been involuntarily transferred tothe nursery schoolWhen the teachers indicated to Feld-man duringthemeeting that they opposed involuntarytransfers, he defended the decision to transfer Jaffe byobserving that Van Amburg had transferred approxi-mately 50 percent of the homeroom teachers in the LabSchool the previous year. During the meetings, Starzl in-dicated she opposed the involuntary transfer of seniorteachers and stated she felt the faculty should challengeVan Amburg's involuntary movement of teachers. Thelittle faculty II members took no minutes of the April 29meetingApparently, Starzl felt a need to document herpart in the meeting because she prepared and distributedtomembers of the faculty at the next meeting held onMay 17, a memo setting forth her comments at the April29 meeting.s Starzl claimed Feldman told her he did not want her to speak at themeeting andthereafter told her he did not want her to speak because hercommentsmight be divisive Feldman testified he told her he did notwant her to speak if her remarks would be divisive As the record revealsmany faculty members criticized Feldman openly at faculty meetings anditfails to reveal he took any action to defer them, I credit his version UNIVERSITY OF CHICAGOC. The Child Study Group andStarzl's Relationshipswith Feldman and GatesWhen Starzl was questioned concerning her experi-ence with the child study group during the 1981-1982school year,she indicated the group met each Mondayand the various members of the group would bringbefore the body the problems they had encountered intheir capacity as liaison persons to the various gradelevels.Starzl indicated she never really learned whatGates was supposed to do as a member of the group. Sheindirectly claimed the group did not require a specialistin learning disabilities by stating that children with learn-ing disabilities were screened out and never admitted tothe school in the first place.Starzl testified that the partof the program which caused the liaison persons toreport information obtained from teachers experiencingproblems with children worked out well,but she indicat-ed the followup to the reporting,such as determinationof what would be done about a problem,who would doit,and the manner in which it would be carried out cre-ated differences that were not dealt with well by thegroup.Through the testimony of Feldman,Gates,and VanAmburg, Respondent sought to show that Starzl refusedto accept the child study group concept and refused toextend her wholehearted cooperation to Gates and Feld-man during the 1981-1982 school year.During his appearance as a witness,Feldman indicatedthat the child study group concept did not work out wellduring the 1981-1982 school year because Starzl refusedto accept the concept and refused to work cooperativelywith him and Gates.He described several specific situa-tionswhich caused him to conclude Starzl did not buythe child study group model One was a situation inwhich the parents of a child with problems had refusedto meet with Starzl,but had agreed to meet with Gates.According to Feldman,Gates informed him that the par-ents of the child had informed her they were contemplat-ing sending the child to a certain therapist,and Gates in-dicated that when she contacted Starzl to obtain thenames of alternate professionals whose names might begiven to the parents,Starzl informed her she matchedpsychologists or psychiatrists to the person and couldnot give her the names of any referral sources as she wasnot involved in the situation.Another situation describedby Feldman was one in which he claims it had been de-cided that Starzl and Gates wouldjointly meet with theparents of a child experiencing learning and emotionalproblems. According to Feldman,when Gates sought toset up the meeting, Starzl wrote her a note in which sheproposed that Gates meet with the parents to discuss thelearning problem,and that Starzl would confer separate-lywith the parents concerning the emotional aspect ofthe problem.When Feldman learned of Starzl's proposedplan, he instructed her to meet the parents jointly withGates.With specific regard to Starzl's refusal to cooper-atewithGates,Feldman indicated that Starzl failedduring the entire school year to request that Gates ad-minister any reading tests to students in her liaison areas;that Starzl openly denounced Gates for making a psy-chological referral,when,infact,that parents of thechild rather than Gates had selected the professional for385their child; that Starzl had refused to participate in anadmissions committee meeting as long as Gates waspresent, and that Starzl had demonstrated a lack of goodjudgment by announcing that she intended to tape recorda meeting with first grade teachers at which the skills ofGates and Starzl were to be discussed to permit theteachers to utilize their skills more effectively.With re-spect to his own relations with Starzl, Feldman indicatedStarzl told him when he decided to transfer a kindergar-ten child from one classroom to another that he hadacted improperly by failing to "understand the traditionsof the Laboratory School-that's it's not the principal'splace to make a decision like this " Finally, Feldman in-dicated Starzl demonstrated her refusal to accept thechild study group model by telling the parents of a child,who had been referred to an outside source for evalua-tion that the child should be placed in a different schoolbefore the results of the evaluation were received by thechild study group.Gates corroborated Feldman's testimony concerningthe above-described situations, and indicated, generally,that Starzl refused throughout the school year, to, ac-knowledge that she had any skills which could be uti-lized to remedy problems experienced by children withlearning problems. Gates claimed during her testimonythat Starzl's participation in the child study group waswithout enthusiasm; that she talked a lot about howthings had always been done in the Lab School.Van Amburg indicated during his testimony that ad-ministrative meetings were held once each week duringthe schoolyear.They were attended by the principals ofthe three schools and himself. He testified Feldman in-formed those attending such meetings that Starzl was notaccepting the child study group concept, and Feldmanbrought the situations described in his testimony to theirattention as they occurred.D. The Starzl TransferAt the beginning of the 1981-1982 school year, Re-spondent had five guidance counselors in its guidance de-partment.Mary Lee Hoganson, the chairperson of thedepartment, and Jacqueline Grundy were guidance coun-selors in the high school; Betty Schneider was the col-lege placement counselor; Ann Trinz, previously a guid-ance counselor in the lower school, was the middleschool guidance counselor; and Regina Starzl was thelower school counselor.During the spring of 1982,Schneider indicated to Van Amburg that her health re-quired that she step down from the college counselingposition at the end of the 1981-1982 school year, but sheagreed to remain at the Lab School during the 1982-1983 school year as a high school guidance counselor.While Respondent sought to hire a new college counsel-or during the spring of 1982, none was hired as the mostqualified applicant accepted another position before Re-spondent could hire her.9 About the time it became cleareThe General Counsel offered considerable evidence intended to showthat Van Amburg interviewed numerous applicants for the college coun-selor positionwhenhe had no real intention of hiring anyone In particu-lar, he claimsVan Amburg falsely testified he sought to hire one FranContinued 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat no acceptable college counselor could be obtained,Grundy notified Van Amburg she wanted to be placedon leave of absence during the 1982-1983 school year.Van Amburg granted her request.On May 4, Van Amburg sent the guidance departmenta memo indicating the unresolved college counselor situ-ation and Grundy's leave of absence for the 1982-1983school year necessitated that members of the departmentinform him, inter alia, if any intended to request a trans-fer for the following year. After meeting, the membersof, the guidance department, through a memo to VanAmburg prepared by the department chairperson, Ho-ganson, indicated all members desired to remain in theirthen present positions the following year, and that theyproposed that outside persons be hired to fill the collegecounselor position and the high school counselor positionthatGrundy was vacating for 1 year. Thereafter, bymemo dated May 11, Van Amburg informed the mem-bers of the guidance department that he had doubtsabout the advisability of hiring two persons new to theLab School for the openings in the high school, andstated, inter alia, "One must at least question whether weshould transfer someone with strong counseling andwriting skills and a knowledge of the institution to pro-vide experienced support for the new college counselor."He further indicated in the memo that the department'sexpressed concerns about understaffing had caused himto consider the advisability of hiring the next counseloron a permanent contract.ioOn May 20, Hoganson met with Van Amburg andGeoffrey Jones, principal of the high school, and VanAmburg told her she would be the college counselor thefollowing year and that he was transferring Starzl to thehigh school. Hoganson protested the decision to transferStarzl indicating that her work with the faculty, parents,and children spoke very strongly to her staying in thelower school. Van Amburg responded her competencewas not in issue; that he needed her in the high school.On May 21, Van Amburg called Starzl to his officeand told her of her reassignment. When she asked why,he responded that she was intelligent, professional, wrotewell, and was needed to help Hoganson in the highschool.When she pointed out that she did not know thehigh school and suggested that Ann Trinz, who hadsome high school experience and was a good writer,would be a better choice, Van Amburg stated he wouldnot talk about Trinz. i iOn May 25, Hoganson presented Van Amburg with awritten reply to his May 21 memo. She reiterated heropposition to moving Starzl, both because of the loss ofcontinuity in the lower school, and her desire for a highschool counselor specializing in and with a first commit-ment to that level. She also stated that she viewed VanAmburg's decision to hire a new lower school counseloron a "permanent" contract as more likely to make it dif-ficult for Starzl to return to the lower school in thefuture, rather than mean an increase in staff for thefuture.When she handed Van Amburg the memo, heagreed with this last statement.To support its contention that guidance counselors em-ployed at the Lab School are frequently reassigned, Re-spondent placed in the record as Respondent's Exhibit 18a compilation revealing the assignments of each of itsguidance counselors during the period extending fromthe 1966-1967 school year through the 1983-1984 schoolyearThe exhibit reveals that after being hired most ofthe guidance counselors remained in the school theywere originally hired to work in, i.e., lower school,middle school, or high school. It further reveals that sev-eral counselors, including Starzl, were assigned to coun-sel in two schools during the same school year; that onecounselor (Trinz) was permanently transferred from thelower school to the middle school; and that one counsel-or (Robb) was assigned at various times to the nurseryschool, the lower school, the middle school, and the highschool.Immediately after Starzl learned of her transfer, shetook a number of actions. On May 24, she sent a letter(datedMay 21) to the parents of lower school studentsinforming them that Van Amburg was transferring heragainst her wishes and asking them to call Van Amburgand Hoganson if they would like the decision to be re-considered. About May 26, she distributed an eight-pagestatement to the lower school faculty which was entitled,"Statement on Guidance in the Laboratory Schools." Inthe document, she indicated she felt Van Amburg, Feld-man, and Gates were incompetent and were attemptingto destroy the guidance department at the Lab School.After taking the above actions, Starzl filed a grievanceprotesting her reassignment on June 4 alleging, in sub-stance, that the "Academic Freedom" provision of thecontract had been violated (art. VII, sec A) because shehad been transferred for criticizing certain policies in thelower school, and that the "Faculty Participation" provi-sions of the contract (art. VII, sec. c) had been violatedbecause Feldman, Van Amburg, and Jones had not dis-cussed the reassignment with her before it was effectuat-Cook While Cook testified she was never offeredthe college counselorposition, I credit Van Amburg's claim that he telephoned Cook to offerher the job and learned she had accepted another position Accordingly,Ifind Van Amburg seriously sought tohire an outsiderto fill the collegecounselor vacancy1sOn May 16, some 22 lower school teachers,in response to a rumorthatStarzlmight be transferred to the high school, presented VanAmburg with a petition requestingthat Starzl be keptin the lowerschoolitWhen it appeared at the end of the 1980-1981 school year that oneof the lower school guidance counselors(Starzl andTnnz) would betransferredto themiddle school for the 1981-1982 school year, Starzl, bymemo addressed to Van Amburg, argued she was themostqualified forthe counselor position in the lower school Trinz was thereafter trans-ferred (G C Exh 7)ed.E. Posttransfer Events1.The hiring of two new counselorsOn July 16, 1982, Van Amburg sent a letter to Theo-dra Barlow offering her a position as the lower schoolguidance counselor,which she accepted. Barlow washired as a permanent employee Thereafter, on July 19,he hired Jewel Jones, formerly a guidance counselor inRespondent's high school, as a counselor in the high UNIVERSITY OF CHICAGO387school It is undisputed that Jones was rehired to satisfythe expressed concerns of the Black Parents Association,thatGrundy's departure left them without a black coun-selor on the faculty Van Amburg admitted that he didnot seriously consider moving Starzl back to the lowerschool after he hired the named new counselors He indi-cated he decided she should remain in the high schoolbecause he wanted cooperative faculty members in thechild study group and he wanted to give Starzl an op-portunity to develop a positive working relationship withthe principal and her high school faculty colleaguesSubsequently, in the fall of 1982, Van Amburg rejectedan offer to settle Starzl's grievance by permitting her towork half the time in the high school and half the timein the lower school. He claims he rejected that offer forthe reasons set forth above.2.The decision on Starzl's grievanceAbout January 21, 1983, the grievance committee ap-pointed pursuant to the collective-bargaining agreementissued its report in which it found Starzl was transferredbecause of her outspoken criticism of administrative poli-cies in violation of the freedom of speech provisions ofthe contract. It further found that the faculty participa-tion portion of the contract had been violated, and rec-ommended that Starzl be restored to her lower schoolposition no later than the commencement of the nextacademic yearOn January 28, Van Amburg notified the chairman ofthe grievance committee that the school's Provost haddeclined to review the report or abide by the commit-tee's recommendation because Starzl had waived herright to utilize the grievance procedure by filing chargeswith the Board and by filing an age discriminationcharge with the Illinois Department of Human Rightsand the Equal Employment Opportunity Commission.3.As noted, supra, since she was informed of hertransfer to the high school, Starzl has written letters tothe students' parents, to the chairman of the University'sboard of trustees, and has distributed several letters andmemos to the members of the Lab School faculty.' 2 Insuch documents, she has openly indicated she feels thatthe administration has been attempting to abolish the po-sitionof guidance counselor in the Lab School since1980; that it has attempted to replace guidance counsel-ors by transferring their functions to a "reading coordi-nator" and a principal, neither of whom are qualified;and she has labeled Van Amburg and Feldman as incom-petents who should resign or be terminated.IV. ANALYSIS AND CONCLUSIONSSince this is an 8(a)(1) case turning on Respondent'smotivation for transferring Regina Starzl from its lowerschool to its high school, the case must be analyzed uti-lizing the criteria set forth inWright Line,251NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir. 1981), cert.denied 455 U.S 989 (1982). InWright Linethe Boardstated (at 1089)First,we shall require that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.A. Starzl's Protected ActivitiesRespondent argues that the General Counsel failed tosustain hisinitial burden in this case because he failed toestablish that Starzl engaged in protected concerted ac-tivity and,assuming,arguendo, he did show she'engagedin someprotected conduct, he failed to show a nexus be-tween such conduct and Respondent's decision to trans-fer her. I find such defenses to be without merit.The complaint in this casealleges,and the GeneralCounsel offered evidence, which reveals that Starzl par-ticipatedinmeetingswith other employees on October30 and November 6 and 10, 1981, and March 9 and April29, 1982. In addition, she prepared or was a party tomemoswhich were distributed to faculty II members onNovember 2 and 16, 1981 As noted, supra, article VII,sectionC, of the collective-bargaining agreement be-tween the Lab School and the facultyassociation ac-cords the faculty members broad rights with respect toparticipation in administration proposals concerning,inter alia."development and planning of curriculum andprogram . . . determination of instructionalassignments. .. student admissions and re-admissions . . .and as-signment toLittle Faculties." It is clear that the changesannounced and implemented in the lower school by Prin-cipalFeldman at the commencement of the 1981-1982school year directly affected the hours that faculty IImembers worked, and other conditions of their employ-ment It is equally clear that Starzl acted in concert withother faculty members to protest those changes when sheattendedmeetingswith others on October 30 and No-vember 6 and 10, 1981. While she alone authorized anddistributed thememo dated November16,1981, it isclear thememoprotested the above-mentioned changesand urged the faculty II members to take action to causethe school administration to reconsider its actionsWithrespect to the faculty meetings held on March 9 andApril 29, 1982, the matters protested were the placementof letters in the personnel files of faculty members andthe involuntary transfer of faculty members, respectively.Starzl's participation in such protests was, without ques-tion, concertedin nature.Close inspection of Respondent's brief reveals, thatwhile it does not admit that Starzl's participation in fac-ultymeetings and her participation in the circulation' ofthe November 2, 1981 memo constituted protected con-certed activity, it does not specifically deny the GeneralCounsel's claim.Instead, its contention appears to be thatStarzl lost the protection provided by Section 7 whenshe distributed the November 16, 1981 memo becauseshe personally attacked her principal, the director, and12 See G C Exhs 19 and 20, and R Exhs 7, 8, 9, 10, 12, and 21 388DECISIONS OF NATIONAL, LABOR RELATIONS BOARDher coworker Gates in the memo.13 For the reasons setforth below, I reject that contention.In a number of cases, including those cited by theGeneral Counsel in his brief, 14 the Board has consideredcontentions that employees lost the protection affordedby Section 7 and Section 8(a)(1) of the Act by attackinghigh management officials or administrators. For exam-ple, inSpringfield Library Assn,238 NLRB 1673 (1979),the president of the union stated in a published articlethat the respondent's chief administrator was (at 1673)a man who never "lost contact" with workingprofessionals because he never had it to begin withHe is simply a man who when he lost his job atForbes & Wallace, was put on a form of welfare-for-the-rich courtesy of his friends on the Board ofTrustees.While the administrative law judge found the article wasa "gratuitous attack upon Wallace, entirely unrelated toany protected union or concerted interest," the Board re-versed stating (at 1674):In short, Glendon'smessageto her fellow em-ployees is that they have work-related problems andsuggests that one of the reasons for these problemsis the manner in which Respondent's administratorsare chosen. Respondent's management may verywell have been offended by Glendon's "rhetoricalhyperbole," but, as the Court said inLinn, supraat63:..the most repulsive speech enjoys immunityprovided it falls short of a deliberate or recklessuntruthSince Glendon's article clearly is protected concertedunion activity, immune from restraint or interferenceunder state libel laws,a fortiorithis same conduct isimmune from restraint or interference by an employer'sdisciplinary actions.After issuing its decision inSpringfield Library Assn.,supra, the Board was faced with a contention that an em-ployee had engaged in unprotected activity by makingstatements in a letter which reflected a basic disloyaltyto the respondent inRichboro Community Mental HealthCouncil,242 NLRB 1267 (1979). There the Board stated(at 1267-68):2. [W]e have recognized that such protected activitymay be rendered unprotected when "the attitude of theemployees is flagrantly disloyal, wholly incommensuratewith any grievance which they may have, and manifest-ed by public disparagement of the employer's product orundermining of its reputation . . .13While Respondent contends Starzl engaged in unprotected activity,its brief clearly indicates the activity it deems to be unprotected was thatStarzl actively related to the child study group and the employee's al-leged refusal to cooperate with Feldman and Gates14Mount Desert Island Hospital,259 NLRB 589 (1981),Richboro Com-munity Mental Health Council,242 NLRB 1267 (1979), andPmkus Bros,237 NLRB 1063 (1978)Thereafter, the Board found the employee's conduct to[W]e conclude that Paluszek's criticism of Respond-ent's operations involved protected conduct as itwas part of and related to Paluszek's concededlyprotected protest of Respondent's discharge of afellow employee and was not so extreme as to re-flect a disloyalty to Respondent.In the present situation, I conclude there was nothingin Starzl's November 16 memo which renders her prepa-ration and distribution of the memo unprotected. It isclear that in her memo she was protesting the changesinstituted at the commencement of the school year andwas urging her fellow faculty members to attempt tocause the school's administrators to rescind the changes.The tone of the memo was not malicious, it did not ridi-cule the Respondent, and there is no indication it wasdistributed with the object of injuring Respondent by im-pugning its operations.In sum, I find that when engaged in the literature dis-tribution activities and participating in the faculty meet-ings described above, Starzl was engaging in protectedconcerted activities.B. Respondent's Reactionto Starzl's ProtectedActivitiesRespondent does not dispute the fact that it was fullyaware of Starzl's protest actions during the 1981-1982school year. Indeed, most of the activity occurred duringthe course of faculty meetings which were attended byFeldman.Respondent's reaction to Starzl's participation in thedistribution of the November 2 memo, which Feldmanviewed as participation in faculty politics, and the reac-tionof both Feldman and Van Amburg to the employ-ee'spreparation and distribution of her November 16memo is described in detail, supra. It is abundantly clearthat both administrators felt her actions were improper;thatFeldman inferentially threatened to transfer her ifshe engaged in similar conduct in the future; and thatVan Amburg was "tired of Regina's martyr act." Apartfrom the admission by Respondent's representatives thatthey had a negative reaction to Starzl's memo activity,however, the recordcontainslittleevidencewhichwould indicate that Respondent viewed Starzl's subse-quent protest activity any differently than it viewed theprotests lodged by numerous other faculty membersduring the course of the 1981-1982 school year. Whilethe General Counsel contends that Respondent repeated-ly displayed its negative attitude towards Starzl's contin-ued protest of various matters, he made reference to onlytwo instances which he claims reveals that Respondentharboredanimus againstthe employee because she was aprotestor.The first involved Feldman's December indi-cation that he did not want Starzl to speak at the Janu-ary faculty II meeting if her comments were to be divi-sive, and the second was Feldman's subsequent expres-sion of displeasure with the fact that she expressed herfeelings concerning the possible admission of a new stu- UNIVERSITY OF CHICAGO389dent in writing, rather than by attending an admissionscommittee meeting and presenting her views orally.C. The General Counsel's Prima Facie Showing ofViolationRespondent argues that the General Counsel failed toprove a prima facie case because there is no nexus be-tween Starzl's protected activity and its decision to trans-fer her. In my view, Feldman's clear indication in No-vember 1981 that he did not want the employee to con-tinue to engage in school politics, and his utterance ofwhat must be considered to be a veiled threat to transferher for distributing a memo which he felt to be offensive,provide the nexus Respondent claims is absent. Here, therecord reveals that, prior to the end of the 1981-1982school year, Starzl's education and experience was all in-timately associated with guidance counseling at the ele-mentary level with exception of 2 years during whichshe performed limited counseling of middle school stu-dentsRespondent admits she was a competent guidancecounselor, and, indeed, the record reveals she was con-sidered to be an excellent counselor by all her principalswho supervised her prior to Feldman's appearance onthe scene During the fall of 1981, she offended her prin-cipal and the director of the Lab School by distributing amemo which they considered to be an attack on thempersonally She was told to cease such activity and to re-frain from engaging in school politics and a letter, whichis tantamount to a written warning, was placed in herfileAt the same time, her principal informed her it ap-peared to him she did not want to work in his schooland he asked if she was, in some convoluted way, indi-cating she wanted to be transferred.While it is clearStarzl was disciplined by Feldman in November to causeher to moderate her behavior, she continued to criticizeboth Feldman and Van Amburg throughout the schoolyear. In May 1982, Starzl was transferred from the lowerschool to the high school involuntarily. She was told shewas being transferred because she possessed the academ-ic skills needed in the high school guidance counselingposition. In fact, Respondent admits she was transferredbecause of friction which existed between her and herprincipal, and because she was allegedly obstructing theimplementation of the child study group concept andfailing to cooperate with her principal and reading coor-dinator Gates. In my view, it is clear that Starzl's partici-pation in protected activities caused some of the frictionreferred to by Van Amburg. In view of this, I find thatby adducing the facts summarized above, the GeneralCounsel has made a prima facie showing that Starzl'sprotected conduct was a "motivating factor" in Re-spondent's decision to transfer her from the lower schoolto the high schoolD Respondent's DefenseCitingLutheran Social Services,250 NLRB 35 (1980),St.Ann's Episcopal School,230 NLRB 99 (1977), andRhode Island School of Design,Case 1-CA-13286, 1978CCH LL 20,174 (an advice memorandum issued by theGeneral Counsel), Respondent contends that by engaginginconduct which revealed her disagreement with the"direction and philosophy" of the institution's policiesfor dealing with the students' needs, Starz] engaged inunprotected activity. It further claims that her participa-tion in such conduct would have caused Van Amburg totransfer her from the lower school counseling position tothe high school counseling position even in the absenceof her participation in the protected activities discussedaboveInLutheran Social Services,the employer, a treatmentand custodial home for emotionally troubled and sociallymaladjusted children, appointed a new assistant directorwho instituted certain policy changes regarding themanner in which children would receive treatment. Overthe course of approximately 4 months, two counselors,on a continuous and daily basis, voiced their criticismsand objections to the assistant director's management. Attimes they did so in profane terms in the presence ofchildrenBy the time the employer discharged the twocounselors, the situation had disintegrated to the pointthat the dissention they caused had "wrecked havocthroughout the Home " The administrative law judge,with apparent approval of the Board, found that the crit-icism by the two counselors related to matters outsidethe objectives of the "mutual aid or protection" clause ofSection 7, stating, inter alia (at 42):. . . Johnson and Schaefbauer were not at all trou-bled by any additional personal demands imposedupon them directly by the policy changes; what diddisturb them were program decisions by manage-ment and the concomitant perceived lack of compe-tency of management which, in their view, threat-ened the "quality of care," "the quality of the pro-gram," and the "welfare of the children." This sortof concern is wholly professional and commendableIt is, nonetheless, the kind of concern in the first in-stance confided by the statute, and our society, inmanagement. Protest against the quality of theproduct (a callous use of the term in this setting)and of those vested with the ultimate authority toestablish basic managerial guidelines and philosophyis not activity which could improve the employees'"lot as employees" (Eastex, Incorporated, supra);that sort of interest is not encompassed by the"mutual aid" or protection clause, as the Board hasmade clear in the cases, previously cited, dealingwith employee efforts to affect "top management."Accordingly, I believe that, insofar as the criti-cism by Johnson and Schaefbauer related to dis-putes about direction and philosophy of treatment,their concerted activity fell outside the objectives of"mutual aid or protection" guaranteed by the stat-ute.Similarly, inRhodeIsland School ofDesign,supra, theGeneral Counsel concluded in an advice memorandumthatwhere an employee and other individualswere pro-testing as academicians on academic grounds rather than 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDqua employees on the basis of employment-related con-cerns, their protest activity was unprotected.15While I have found, supra, that Starzl and other facul-tymembers engaged in protected activity when theyprotested a number of changes instituted by Feldman inthe lower school at the beginning of the 1981-1982school year, I, in agreement with Respondent, concludethatRespondent had the right to decide how it wouldhandle students with learning and emotional problemsand that employee criticism of such a policy decisionwould fall outside the "mutual aid or protection" clauseof Section 7 It is clear that Respondent decided at thebeginning of the 1981-1982 school year to cause a com-mittee of four-the so-called child study group-to diag-nose problems experienced by students in the lowerschool, and to thereafter decide what should be done toremedy their problems. It is equally clear that while im-plementation of the new policy limited Starzl's functionsas a guidance counselor in the lower school, and pro-duced a situation where she was to share her prior dutieswith three other persons, Respondent, under the ration-ale expressed inLutheran Social Servicesand similarBoard cases,16 had the prerogative to institute such achangeAs indicatedinLutheran Social ServicesandGood SamaritanHospital,employees protesting thatpolicy decision would not be engaged in activity protect-ed by Section 7 because their energies would not be di-rected at improving their lot as employees,17 but wouldinstead constitute on their part an effort to affect the ulti-mate direction, philosophy, and managerial policies ofRespondent.While my observation of Regina Starzl during thecourse of the instant proceeding fully convinced me thatshe is a very sincere and capable guidance counselor andthat she is absolutely devoted to her job, I became con-vinced that she felt the child study group concept wasnot the best way to handle students in the lower schoolwho were experiencing problems and this caused her tofail to function effectively with the remaining membersof the group. i s Although the General Counsel contendsI s The third case cited, StAnn's Episcopal School,supra, was a case inwhich the General Counsel failed to satisfyhis initialburden pursuant tothe criteria set forth inWright Line,The administrative law judge foundRespondent had discharged a teacher for cause16SeeGoodSamaritanHospital,265 NLRB 618 (1982),ChinatownSenior Citizens Coalition Center,239 NLRB 614 (1978)17Eastex v.NLRB,437 U S 556, 567 (1978)i8 See R Exh 21, an excerpt fromUnion Report,dated October 12,1983, where Starzl stated, inter aliaThe so-called Child Study Group This anomaly (with which thewriter had one year's close encounter of a certain kind) was imposedon the Lower School without faculty participation in September1981 It was intended to supplant guidance services there The prin-cipal and three others (for the second year withouta single degree inpsychology or guidance among them) have changed the focus ofsupport services in the Lower School from children in the class-rooms to administrative purposes and control The committee hasproclaimed itself to be providing coordination, counseling, and con-sulting services for teachers, children, and parents, all of these spe-cialized functions are normally done by professional elementaryschool counselorsA private survey taken last spring showed thatteachers were extremely dissatisfied with the so-called Child StudyGroup and after two years saw it as no substitute for guidance coun-selorsthat the child study group functioned smoothly duringthe 1981-1982 school year, I accept as factual the testi-mony given by Feldman, Gates, and Van Amburg,which reveals that Starzl deeply resented the fact thather duties and degree of authority were diluted when theconcept was implemented That testimony, which is setforth, supra, reveals that she sought to discredit Gates inthe eyes of the faculty at the outset of the school year,and that she continued to attempt to belittle Gatesthroughout the school year Illustrative, is that recordevidence which reveals that at a meeting of first gradeteacherswhich was held April 20, 1982, Starzl an-nounced she was going to tape the meeting, and shethereaftermounted a personal attack on Gates becauseshe had allegedly referred a student to a professionaltherapist and Starzl felt she was not qualified to engagein such activity which was normally accompanied by aprofessional guidance counselor. t 9 In addition, in effect,to opposing the child study group concept by refusing toattempt to develop a working relationship with Gates,Starzl took issue with Feldman several times during theschool year by questioning the wisdom of his actionswhen he transferred a student from one class to another,and by attempting, on an occasion in which he had toldher to meet jointly with Gates with certain parents, toconduct her separate "counselling" meeting. Finally, onone occasion, Starzl incurred Feldman's displeasure bytelling the parents of a child who had been sent to anoutside source for evaluation that they had better placethe child in another school before the results of the eval-uation were received and considered by the child studygroup.In sum, I conclude and find that Respondent producedadequate evidence to show that Starzl demonstratedduring the 1981-1982 school year that she did not acceptthe child study group model. I further find that VanAmburg was justified in concluding that Starzl's per-formance, or lack of performance, which was related tothe child study group and her relationships with the par-ticipants in that group left something to be desired.The General Counsel claims I should infer VanAmburg had an unlawful motive for deciding to transferStarzl because he told the grievance committee the crisiscreated by Grundy's leave of absence required him toplace a counselor with Starzl's skills in the high school,but he testified in this proceeding that her refusal towork with Feldman and Gates and her failure to acceptthe child study group model were the real reasons for hisdecision. I find the argument to be without merit. Duringthe hearing, Van Amburg explained that he did not em-phasize Starzl's refusal to accept the child study modelor her failure to work effectively with Feldman andGates before the grievance committee because he wasnot moving to terminate Starzl, he was moving to place19The situation in question was one in which the parents of a childhad indicated they would not meet with Starzl, but would meet withGates to discuss the child's problems After learning that the parents in-tended to take the child to a psychologist, Gates contacted Starzl toobtain the names of other psychologists she might give to the parents,Starzl refused to give Gates any names, indicating she matched the pro-fessional to the situation and, as she was not involved in the situation, itwould be improper for her to provide the information UNIVERSITY OF CHICAGOher in another position where he hoped she was going tobe successful and did not want to damage her reputationor credibility with her colleagues or the parents. I findhis explanation to be logical and credible, and refrainfrom drawing the inference the General Counsel seeks.Remaining is the resolution of Respondent's claim thatitwould have transferred Starzl even in the absence ofher protected activities. I resolve the issue in Respond-ent's favor for the reasons set forth belowWhile I have found, supra, that the General Counselestablished prima facie that Starzl's participation in pro-tected activitieswas a "motivating factor" in Respond-ent's decision to transfer her, it must be remembered thather protected activity which evoked a marked reactionby Feldman occured at the beginning of the 1981-1982school year. Other members of the faculty were protest-ing the same changes and the record reveals that thegrievance concerning the changes were all resolved bythe spring of 1982. Apart from Feldman's December1981 admonition to Starzl that he preferred that she notspeak at the January faculty II meeting if her commentswere to be divisive, the record fails to reveal that Re-spondent rebuked Starzl in any manner for her continuedcriticism of Feldman or Van Amburg during the 5-month period preceding her transfer. On the other hand,the record reveals that the vast majority of Starzl's factswhich reveal she did not accept the child study groupconcept and was not willing to cooperate with the mem-bers of that group, particularly Gates, all activity whichIhave concluded was unprotected, occurred after herparticipation in protected activitieswhich Respondentfound to be offensive.In sum, I find that Respondent has shown that Starzlseriously impeded its effort to implement the child study391group concept and, by the time it decided to transferher, it was clear that the group would not function effec-tively as long as she was a member of it. Accordingly, Ifind that Respondent has shown that it would have trans-ferred Starzl from the lower school to another schooleven in the absence of her participation in protected ac-tivities.For the reasons stated, I find that Respondentdid not violate Section 8(a)(1) of the Act by transferringRegina Starzl from its lower school to its high school.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The faculty association is a labor organization withinthe meaning of Section 2(5) of the Act.3.Respondent did not violate Section 8(a)(1) of theAct by transferring Regina Starzl from a guidance coun-seling position in its lower school to a like position in itshigh school.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed20ORDERThe complaint is dismissed in its entirety.20 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived forallpur-poses